          Case 1:17-cv-00062-JCH-JHR Document 139 Filed 05/06/20 Page 1 of 6



                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

LODESTAR ANSTALT,
a Liechtenstein Corporation,

                 Plaintiff,

v.                                                                         CV 17-0062 JCH/JHR

ROUTE 66 JUNKYARD BREWERY,
A New Mexico Limited Liability Company,
and HENRY LACKEY, an Individual,

                 Defendants.

                        MEMORANDUM OPINION AND ORDER

          This matter comes before the Court on Defendants’ Motion to Modify Scheduling Order

[Doc. 128], filed October 14, 2019, and fully briefed November 14, 2019. [See Doc. 131]. Having

considered the briefing and consulted the docket, the Court grants Defendants’ Motion.

     I)      BACKGROUND:

          At issue in this lawsuit is whether Defendants, Route 66 Junkyard Brewery and its owner

Henry Lackey, are liable under the Lanham Act for infringing on Plaintiff Lodestar Anstalt’s

(“Lodestar’s”) “Route 66” trademarks, which it registered with the United States Patent and

Trademark office for purpose of selling an IPA/lager blend of beer and other alcoholic beverages

beginning in 2010. [See Doc. 17 (Amended Complaint) at 3-4]. Lodestar sued Defendants due to

Defendants’ decisions to do business under the name “Route 66 Junkyard Brewery” and serve craft

beer, including an IPA, in Grants, New Mexico, in 2016. [Id. at 4].

          This Court denied Defendants’ first Motion to Reopen Discovery, which was filed on

December 20, 2017, roughly six months before the parties’ first trial setting. [See Doc. 67

(Motion); Doc. 73 (Memorandum Opinion and Order)]. As recited in that Order, discovery closed

                                                 1
      Case 1:17-cv-00062-JCH-JHR Document 139 Filed 05/06/20 Page 2 of 6



on October 16, 2017, and, while Lodestar did not contest the relevance of the additional discovery

Defendants sought, it opposed the Motion due to its untimeliness. [Id., p. 2]. The Court determined

that Defendants failed to show good cause to reopen discovery, because, although the discovery

sought was relevant, (1) trial before presiding District Judge Herrera was looming (call of the

calendar was set for May 14, 2018 when the Order was entered, which would have left

approximately two months to complete discovery and prepare for trial); (2) the request to reopen

discovery was opposed; and, (3) Defendants were not diligent in obtaining foreseeable discovery

within the guidelines established by the Scheduling Order. [See generally id., pp. 6-9].

       Since the Court denied Defendants’ initial motion, trial has been vacated and reset multiple

times. [See Doc. 74 (filed April 11, 2018), 87 (filed January 1, 2019), Doc. 107 (filed April 25,

2019), Doc. 109 (filed May 1, 2019)]. Ultimately, Judge Herrera allowed additional expert

discovery, and this Court entered a supplemental Scheduling Order addressing expert discovery

on September 5, 2019. [Doc. 127]. Since then, trial has not been reset.

       Defendants filed the instant Motion on October 14, 2019, seeking to reopen fact discovery

due to evidence disclosed by Plaintiff on April 10, 2019. [See generally Doc. 128]. Specifically,

Defendants seek to: (1) depose “some” of the 21 New Mexico retailers that purportedly sell

Lodestar’s beer, arguing that the depositions are relevant to the strength of the mark; (2) eliminate

the confidential status of Lodestar’s list of retailers so Defendants can share it with their experts;

(3) depose the author of the list; (4) compel production of the brewing contracts between Lodestar

and two breweries; and, (5) compel Lodestar to sit for a Rule 30(b)(6) deposition to discuss its

failure to pursue a lawsuit against the “Stadium 66” sports bar at Route 66 Casino. [Id., pp. 2-3].

In support of these requests, Defendants argue that there is no prejudice to Lodestar because the

retailer list was produced on April 10, 2019, months after the expiration of the original discovery



                                                  2
      Case 1:17-cv-00062-JCH-JHR Document 139 Filed 05/06/20 Page 3 of 6



deadline (and roughly a month after the Court denied Defendants’ initial motion to reopen), the

discovery is relevant, and there is no trial setting. [Id., pp. 3-6].

        In response, Lodestar argues that the Court should deny Defendants’ Motion because

reopening discovery is not necessary for Defendants to effectively cross-examine its experts. [Doc.

129, pp. 2-3]. Lodestar side-steps the fact that it did not produce the list of retailers until after

discovery was closed, arguing instead that this Court’s ruling that “discovery regarding the sale of

Route 66 beer was foreseeable” forecloses reopening discovery to examine those retailers now.

[Id., p. 3]. Lodestar also points out that it has already publicly disclosed the retailer list, Defendants

failed to obtain the brewing contracts before the initial discovery deadline, and there are no current

enforcement efforts regarding “Stadium 66.” [Id., pp. 3-4]. Thus, Lodestar argues that the relevant

factors weigh against reopening discovery because Defendants failed to depose the New Mexico

distributor before the discovery deadline and because the sought discovery is not relevant to its

experts’ conclusions. [Id., pp. 4-6]. However, Lodestar admits that there is no trial date, and that

the prejudice it would suffer if discovery was reopened amounts to increased litigation costs. [Id.,

pp. 5-6].

        Defendants filed a Reply on November 12, 2019. [Doc. 130]. Recently, the parties jointly

moved to extend the expert disclosure deadline from March 31, 2020 to June 30, 2020. [Doc. 137,

p. 2]. The request was premised on the notion that the parties are working to complete a written

settlement agreement and would need additional time to complete expert depositions if agreement

ended up being unsuccessful. [Id., p. 1]. This Court granted the parties’ request on March 30, 2020.

[Doc. 138].




                                                    3
      Case 1:17-cv-00062-JCH-JHR Document 139 Filed 05/06/20 Page 4 of 6



    II)       LEGAL STANDARDS:

          “A court may modify a scheduling order upon a showing of ‘good cause.’” Trujillo v.

Romero, CIV 14-0370 MV/KK, 2015 WL 13662725 at *2 (D.N.M. 2015) (citing Fed. R. Civ. P.

16(b)(4); D.N.M.LR-Civ. 16.1). Ultimately, whether to reopen discovery is within this Court’s

“wide” discretion. SIL-FLO, Inc. v. SFHC, Inc., 917 F.2d 1507, 1514 (10th Cir. 1990) (citation

omitted). In Smith v. United States, 834 F.2d 166, 170 (10th Cir. 1987), the Tenth Circuit

“identified several relevant factors” to be applied by a Court when exercising this discretion:

          (1) whether trial is imminent, (2) whether the request is opposed, (3) whether the
          non-moving party would be prejudiced, (4) whether the moving party was diligent
          in obtaining discovery within the guidelines established by the court, (5) the
          foreseeability of the need for additional discovery in light of the time allowed for
          discovery by the district court, and (6) the likelihood that the discovery will lead to
          relevant evidence.

Id. at 169.

    III)      ISSUE:

          Whether Defendants have demonstrated good cause under the Smith factors to reopen fact

discovery where Lodestar produced its relevant list of retailers after the close of discovery and

there is no current trial setting.

    IV)       ANALYSIS:

          Cognizant of the fact that it has once denied Defendants the opportunity to reopen fact

discovery, the Court carefully re-weighed the six Smith factors in light of the countervailing fact

that there is no current trial setting in this case, and in accordance with its duty to ensure that justice

is done by permitting litigants the opportunity to test the truth of their opponents’ allegations

through relevant discovery. Having done so, the Court notes:

          First, there is no trial date.

          Second, the request is opposed.

                                                    4
          Case 1:17-cv-00062-JCH-JHR Document 139 Filed 05/06/20 Page 5 of 6



          Third, the only “prejudice” Lodestar would suffer is increased litigation costs; however, as

this Court previously ruled, “discovery, including depositions, are necessary and proper under the

Rules of Civil Procedure, which this Court must employ ‘to secure the just, speedy, and

inexpensive determination of every action and proceeding.’” [Doc. 73, p. 6 (quoting Fed. R. Civ.

P. 1)].

          Fourth, while Defendants were not diligent in completing fact discovery under the initial

deadline, the production of Lodestar’s retailer list months after (1) discovery closed and (2) the

Court denied Defendants’ initial request to reopen discovery constitutes a change in circumstances

favoring reopening discovery specific to the list.

          Fifth, while the need for the additional fact discovery regarding suppliers and markets was

generally foreseeable under the original deadline, Lodestar’s production of its retailer list months

later creates a new impetus for specific discovery to meet Lodestar’s evidence.

          Finally, the proposed discovery will lead to relevant evidence. See Fed. R. Evid. 401. While

Lodestar suggests that Defendants can obtain the information they seek without reopening fact

discovery (through third-party requests and interviews), it would be much easier for Defendants

to do so if aided by formal tools like subpoenas, depositions and motions to compel under Federal

Rule of Civil Procedure 37.

          Thus, on balance, five of the six Smith factors favor granting Defendants’ request to reopen

fact discovery. Moreover, now that the expert deadline has been extended, and since this case may

soon settle, there is no compelling reason to deny Defendants the discovery they seek, if they still

wish to test Lodestar’s allegations.




                                                   5
      Case 1:17-cv-00062-JCH-JHR Document 139 Filed 05/06/20 Page 6 of 6



   V)      ORDER:

        Wherefore, for the foregoing reasons, Defendants’ Motion to Modify Scheduling Order

[Doc. 128] is granted. Fact discovery in this case is reopened, and will close August 30, 2020,

unless a Motion for an extension is received by the Court.

        SO ORDERED.




                                                             _______________________
                                                             JERRY H. RITTER
                                                             U.S. MAGISTRATE JUDGE




                                                6
